Citation Nr: 0429864	
Decision Date: 11/04/04    Archive Date: 11/10/04

DOCKET NO.  97-20 539A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for torn rotator cuff, left shoulder, between May 10, 
1995 and September 8, 1996.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for postoperative residuals of a torn rotator cuff, 
left shoulder, from November 1, 1996.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The appellant served on active duty from February 1943 to 
December 1945.  

This case comes before the Board of Veterans' Appeals (the 
Board) from a December 1996 rating decision of the Nashville, 
Tennessee, Department of Veterans Affairs (VA) Regional 
Office (RO).  The Board addressed the issues involved in this 
case in an April 2001 decision that was vacated by a 
September 2002 Order of the United States Court of Appeals 
for Veterans Claims (Court).  By a November 2003 decision, 
the Board again addressed the issues involved in the case.  
The Court, by a July 2004 Order, vacated a portion of that 
decision and remanded the case for further administrative 
adjudication.  The case is, therefore, again before the Board 
for appellate action.  

In the Joint Motion granted by the Court's July 2004 Order, 
it was noted that VA must address the unadjudicated claims of 
service connection for April 1995 left hand and wrist 
injuries.  The RO has not addressed these claims, which are 
referred to the RO for appropriate action.  The Board does 
not have jurisdiction to address these claims prior to the 
RO's initial adjudication.  

In this decision, the Board denies the claim of entitlement 
to an initial evaluation in excess of 10 percent for torn 
rotator cuff, left shoulder, between May 10, 1995 and 
September 8, 1996.  The claim of entitlement to an initial 
evaluation in excess of 20 percent for postoperative 
residuals of a torn rotator cuff, left shoulder, from 
November 1, 1996, is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, D.C.  


FINDINGS OF FACT

1.  Between May 10, 1995 and September 8, 1996 the veteran's 
torn rotator cuff, left shoulder was manifested by complaints 
of left shoulder pain, crepitus on movement but was not 
productive of ankylosis, functional loss equating to 
limitation of motion of the arm to the shoulder level, 
impairment or deformity of the humerus, dislocation at the 
scapulohumeral joint, dislocation of the clavicle or scapula, 
or nonunion of the clavicle or scapula with loose movement.  

2.  The manifestations of postoperative residuals of a torn 
rotator cuff, left shoulder, are impingement and limitation 
of motion of the minor arm.  


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for torn rotator cuff, left shoulder, between May 10, 
1995 and September 8, 1996 have not been met.  38 U.S.C.A. §§ 
1155, 5100, 5102, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321(b)(1), Part 4, 4.71a, Diagnostic Code 5203 
(2003).  

2.  A separate rating for arthritis of the left 
acromioclavicular joint and left shoulder impingement 
syndrome is not warranted.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321(b)(1), 
Part 4, 4.71a, Diagnostic Codes 5003, 5201 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Assist

The VCAA redefined VA's duty to assist and enhanced its duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, and 3.326 (2003) (regulations 
implementing the VCAA).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note  
(Effective and Applicability Provisions) (West 2002).  The 
United States Court of Appeals for the Federal Circuit has 
ruled that the retroactive effective date provision of the 
Act applies only to the amendments to 38 U.S.C. § 5107.  See 
Bernklau v. Principi , 291 F.3d 795 (Fed. Cir. 2002); Dyment 
v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  The VA 
regulations promulgated to implement the Act provide for the 
retroactive effect of the regulations, except as specified.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  

The veteran's initial claims involved in this case were 
received in 1996, and there are no issues as to provisions of 
forms or instructions for applying for the benefit.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. §§ 3.150, 
3.159(b)(2) (2003).  The United States Court of Appeals for 
Veteran Claims' (Court's) decision in Pelegrini v. Principi 
(Pelegrini II), No. 01-944, U.S. Vet. App. (June 24, 2004) 
(granting motion for reconsideration of and vacating 
Pelegrini v. Principi (Pelegrini I), 17 Vet. App. 412 
(2004)), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  In this case, the 
initial AOJ decisions were made well before November 9, 2000, 
the date the VCAA was enacted.  VA believes Pelegrini II is 
incorrect as it applies to cases where the initial AOJ 
decision was made prior to the enactment of the VCAA and is 
pursuing further judicial review on this matter.  However, 
assuming solely for the sake of argument and without 
conceding the correctness of Pelegrini II , the Board finds 
any defect with respect to the VCAA notice requirement in 
this case to be harmless error for the reasons specified 
below.  

VA must provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claims.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2003).  The VCAA notice must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant'  s possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s )."  
Pelegrini II, No. 01-944, U.S. Vet. App., at 10; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  

By an April 1997 statement of the case, and by subsequently 
issued supplemental statements of the case in August 2000 and 
April 2003, the RO has informed the veteran of the evidence 
needed to substantiate the claims.  It has also, by letters 
in July 1999, May 2001, November 2001, January 2002, July 
2002, October 2002, May 2004, and August 2004, told the 
veteran of the evidence required to substantiate the claims, 
the evidence in the claims file, the actions VA was taking to 
obtaining outstanding evidence he has identified, and what 
action he could take to assist in substantiating his appeal.  
By these actions, VA informed the veteran of the information 
or evidence needed to substantiate the claims.  38 U.S.C.A 
§§ 5102, 5103A (West 2002); 38 C.F.R § 3.159(b) (2003).  

VA has informed the appellant of the information and evidence 
necessary to substantiate the claims.  The RO notified him of 
the need for information or evidence concerning the claims.  
In response, he identified sources of treatment, and records 
from these sources are associated with the claims file.  The 
appellant has been informed of the information and evidence 
not of record that is necessary to substantiate the claims, 
of the information and evidence he was expected to provide, 
of the information and evidence that VA would seek to obtain, 
and of the need to provide any information and evidence in 
his possession pertinent to the claims.  See Pelegrini II, 
No. 01-944, U.S. Vet. App., at 10.  There is no indication 
that additional notification of the types of evidence needed 
to substantiate the  claims, or of VA's or the appellant's 
responsibilities with respect to the evidence, is required.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Even if the initial notice in this case did not comply with 
Pelegrini II, any notice defect in this case was harmless 
error.  The content of the aggregated notices, including the 
notice letters subsequently issued, fully complied with the 
requirements of 38 U.S.C.A. § 5103(a) (West 2002) and 
38 C.F.R. § 3.159(b) (2003).  After VA provided this notice, 
the appellant communicated on multiple occasions with VA, 
without informing it of pertinent evidence.  He has been 
provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, not withstanding Pelegrini II, to decide 
the appeal would not be prejudicial error to the appellant.  

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2003).  Such assistance includes making every reasonable 
effort to obtain relevant records (including private and 
service medical records and those possessed by VA and other 
Federal agencies) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(b) and (c) (West 2002); 38 C.F.R. 
§ 3.159(c)(1-3) (2003).  The evidence of record includes the 
service medical records, VA and private treatment records, 
statements from friends of the appellant, and documents 
received on multiple occasions from the appellant and his 
representatives and attorney.  The RO made reasonable efforts 
to obtain relevant records adequately identified by the 
appellant; in fact, it appears that all evidence identified 
by the appellant relative to this claim has been obtained and 
associated with the claims folder.  

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  The appellant was afforded VA examinations in March 
1995, September 2001, August 2002, March 2003, and June 2004.  

There is no reasonable possibility further assistance might 
substantiate the claims.  See  38 U.S.C.A. § 5103A(2) (West 
2002); 38 C.F.R. § 3.159(d) (2003).  On appellate review, 
there are no areas in which further development is needed.  

II.  Generally Application Law and Regulations

Disability evaluations are determined by comparing the 
symptoms the veteran is presently experiencing with criteria 
set forth in the VA's Schedule for Rating Disabilities, 
38 C.F.R. Part 4 (2003), which is based on average impairment 
in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2003).  Separate diagnostic codes identify the various 
disabilities.  In evaluating the veteran's request for an 
increased rating, the Board considers the medical evidence of 
record.  In so doing, it is our responsibility to weigh the 
evidence before us.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  When a question arises as to which of two ratings 
apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2003).  
All evidence must be evaluated in arriving at a decision 
regarding an increased rating.  38 C.F.R. §§ 4.2, 4.6 (2003).  

Where entitlement to compensation has already been 
established and an increase in disability rating is at issue, 
the present level of disability is of primary concern.  While 
the entire recorded history of a disability is to be reviewed 
by the rating specialist, the regulations do not give past 
medical report precedence over current findings.  Francisco 
v. Brown, 7 Vet. App. 55, 58 (1994).  

The United States Court of Appeals For Veterans Claims 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (2003) in the first instance.  Floyd v. Brown, 9 
Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
the VA's Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  

Malunion of the clavicle or scapula or nonunion without loose 
movement warrants a 10 percent evaluation.  A 20 percent 
evaluation requires nonunion with loose movement or 
dislocation.  These disabilities may also be evaluated on the 
basis of impairment of function of the contiguous joint.  38 
C.F.R. § 4.71a, Diagnostic Code 5203 (2003).  At the March 
1995 VA examination it was noted that the veteran was right 
handed as per history.  The veteran's torn rotator cuff is of 
this left shoulder, which is his minor extremity.  A 20 
percent disability evaluation is warranted for limitation of 
motion of the minor arm when motion is possible to either the 
shoulder level or a point midway between the side and 
shoulder level.  A 30 percent evaluation requires limitation 
of movement to a point 25 degrees from the side.  38 C.F.R. § 
4.71a, Diagnostic Code 5201 (2003).

Traumatic arthritis established by X-ray findings is to be 
evaluated as degenerative arthritis.  38 C.F.R. § 4.71a, 
Diagnostic Code 5010 (2003).  Degenerative arthritis 
established by X-ray findings will be evaluated on the basis 
of limitation of motion of the specific joint or joints 
involved.  38 C.F.R. § 4.71a, Diagnostic Code 5003 (2003).  

The average normal range of motion of the shoulder is forward 
elevation (flexion) from zero to 180 degrees; abduction from 
zero to 180 degrees; external rotation from zero to 90 
degrees; and internal rotation from zero to 90 degrees.  When 
the arm is held at the shoulder level, the shoulder is in 90 
degrees of either forward elevation (flexion) or abduction.  
38 C.F.R. § 4.71 (2003).  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher rating in cases in which the veteran experiences 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination (to include 
during flare-ups and/or with repeated use), and those factors 
are not contemplated in the relevant rating criteria.  See 
38 C.F.R. §§ 4.40, 4.45 (2003); DeLuca v. Brown, 8 Vet. App. 
202, 204-7 (1995).  

III.  Between May 10, 1995 and September 8, 1996

Based upon a review of the evidence of record, the Board 
finds that the veteran's torn rotator cuff, left shoulder 
does not warrant an increased rating and was appropriately 
rated as 10 percent disabling under Diagnostic Code 5203 
between May 10, 1995 and September 8, 1996.  In this regard, 
the evidence shows that the veteran has complained of left 
shoulder pain.  At the March 1995 VA examination he 
complained of some pain in the shoulder on active and passive 
abduction and rotation behind his back but not on forward 
flexion or external rotation.  Active and passive abduction 
was 170 degrees and rotation behind his back was to L1 but 
not on forward flexion of 180 degrees or external rotation of 
60 degrees.  The veteran's left shoulder had normal contour 
and was not tender. The diagnoses were probably subacromial 
bursitis left shoulder and possible recurrent subluxation 
left shoulder.  

The VA outpatient treatment records show that in the veteran 
had hyperabduction injury in June 1995.  In July 1995 he had 
painful abduction and pain on range of motion.  In August 
1995 motor strength was normal and abduction was intact.  
There was pain on movement in August 1996.  In September 1996 
the veteran had good strength.  Nevertheless, without 
evidence of nonunion of the left clavicle or scapula with 
loose movement or evidence of dislocation of either the left 
clavicle or scapula, a higher rating of 20 percent for the 
veteran's torn rotator cuff, left shoulder cannot be awarded 
under Diagnostic Code 5203.  Additionally, there is no 
evidence of a complete dislocation or malunion of the humerus 
such as required under Diagnostic Code 5202 for a higher 
rating.  

Thus, the objective findings with regard to the veteran's 
torn rotator cuff, left shoulder have not been shown to be 
productive of additional disability or functional impairment 
in excess of the 10 percent evaluation, which was assigned 
from May 10, 1995 to September 8, 1996.  In view of this, the 
Board finds that the 10 percent evaluation assigned from May 
10, 1995 to September 8, 1996 for the veteran's torn rotator 
cuff, left shoulder contemplates his complaints of pain 
associated with his left shoulder disability and compensates 
him for it.  See 38 C.F.R. §§ 4.40, 4.45 (2003); Spurgeon v. 
Brown, 10 Vet. App. 194, 196 (1997); DeLuca v. Brown, 8 Vet. 
App. 202 (1995); Johnson v. Brown, 9 Vet. App. 7, 10-11 
(1996).  

The Board, in reaching the conclusion above, has considered 
the veteran's arguments as set forth in his written 
statements to the RO.  While a lay witness can testify as to 
the visible symptoms or manifestations of a disease or 
disability, his or her belief as to its current severity 
under pertinent rating criteria or the nature of the 
disability's pathology is not probative evidence because only 
someone qualified by knowledge, training, expertise, skill, 
or education, which the veteran is not shown to possess, may 
provide evidence requiring medical knowledge.  Layno v. 
Brown, 6 Vet. App. 465 (1994); Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992).  

Given the record as described above, the Board finds that 
there is no basis for awarding an increased rating.  The 
Board concludes that, for the reasons set out above, the 
preponderance of the evidence is against the claim for an 
increased rating.  As the preponderance of the evidence is 
against this claim, the benefit-of-the-doubt doctrine does 
not apply; therefore, the claim must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

IV.  Separate rating for Arthritis of the
Acromioclavicular Joint and for Impingement Syndrome

In September 2002 the Court granted the August 2002 Joint 
Motion for Remand and remanded the case to the Board for 
readjudication.  Specifically, the Board was to address 
whether the veteran is entitled to a separate rating for his 
arthritis of the acromioclavicular joint pursuant to 
Lichtenfels v. Derwinski, 1 Vet. App. 488 (1991).  The Board 
was also to discuss whether the veteran is entitled to a 
separate rating for impingement syndrome, and whether Esteban 
v. Brown, 6 Vet. App. 259 (1994), provided a basis for a 
separate rating with regard to the acromioclavicular joint 
arthritis.  

At the March 1995 VA examination active and passive abduction 
was 170 degrees, rotation behind his back to L1, forward 
flexion was 180 degrees and external rotation was 60 degrees.  
VA outpatient treatment records show that in July 1995 there 
was positive impingement.  The veteran complained of pain and 
weakness.  In August 1995 left shoulder x-rays were within 
normal limits.  The July 1996 MRI revealed osteoarthritis of 
the acromioclavicular joint with impingement of the 
supraspinatus tendon which was otherwise normal.  The left 
shoulder was otherwise normal.  The veteran had full active 
and passive range of motion in August 1996.  There was pain 
and crepitus on movement in August 1996.  The impression was 
left shoulder degenerative joint disease.  In September 1996 
there was definite impingement and mild suprasperatus 
atrophy.  The veteran had full range of motion.  

A left shoulder acromioplasty was performed in September 
1996.  The preoperative diagnoses were left impingement 
syndrome, left acromioclavicular joint arthritis and possible 
left rotator cuff tear.  The postoperative diagnoses were 
impingement syndrome, left shoulder, acromioclavicular joint 
arthritis and partial rotator cuff tear.  

At the August 2002 VA examination the veteran had a positive 
Hawkins' impingement sign of the left shoulder.  X-rays 
revealed progression of the asymmetric degenerative changes 
of the glenohumeral joint.  Sclerosis of the humeral head at 
the attachment of the rotator cuff.  To address the Deluca 
provision the August 2002 VA examiner indicated that the 
veteran had pain and limitation of motion of the shoulder.  
He was also, noted to have weakness on strength testing.  
Certainly pain could further limit functional ability during 
a flare-up or with increased use as described.  It was not 
feasible, however, to attempt to express any of this in terms 
of additional limitation of motion, as these matters could 
not be determined with any degree of medical certainty.  

At the March 2003 VA examination the veteran had a positive 
Hawkins impingement sign.  The December 2002 x-ray revealed 
mild degenerative changes involved with the acromioclavicular 
joint and head of the humerus.  To address the Deluca 
provisions, there was pain and limitation of motion as noted.  
The veteran also had mild weakness on strength testing of the 
left shoulder.  Certainly, it was felt that he would have 
limitation of function due to the pain, limitation of motion, 
and mild weakness of the shoulder.  It was not feasible, 
however, to attempt to express any of this in terms of 
additional limitation of motion, as these maters could not be 
determined with any degree of medical certainty.  

In response to the Board's remand questions the March 2003 VA 
examiner stated that there was no way of knowing as to 
whether the veteran had impingement of the left shoulder 
before the incident, which occurred in x-ray, but the 
examiner suspected there was some limitation of motion in the 
shoulder, which was the reason that the arm was apparently 
tied overhead.  In any event, the March 2003 VA examiner 
thought that the impingement was a part of the disease 
process going on in his shoulder.  The examiner thought that 
it was more likely than not that the acromioclavicular joint 
had arthritic changes, which pre-existed the 1995 incident in 
the X-ray Department and the impingement of the tendon 
resulted from degeneration of the tendon substance with 
associated inflammation along with the degenerative changes 
of the acromioclavicular joint.  The impingement was part and 
partial of the degenerative process in the shoulder and was 
not considered a separate entity in the examiner's opinion.  
The record includes a VA examination in June 2004, though it 
includes no medical opinion that is applicable to this issue.  

To summarize the March 2003 VA examiner thought it was likely 
as not that the impingement of the supraspinatus tendon was a 
preexisting condition, which became more symptomatic after 
the 1995 incident.  The examiner thought it was at least as 
likely as not that the osteoarthritis of the left 
acromioclavicular joint preexisted to the May 10, 1995, 
injury.  As previously noted, the veteran had a history of 
osteoarthritis, for which he had prior bilateral total knee 
replacements.  

In August 1998, VA General Counsel issued precedent opinion 
VAOPGCPREC 9-98, which, citing Lichtenfels v. Derwinski, 1 
Vet. App. 484, 488 (1991), held that even if the claimant 
technically has full range of motion but the motion was 
inhibited by pain, a compensable rating for arthritis under 
Diagnostic Code 5003 and section 4.59 would be available.  In 
the case of Esteban v. Brown, the Court noted that while 
pyramiding of disabilities is to be avoided pursuant to 
38 U.S.C.A. § 1155 and 38 C.F.R. § 4.14, it was possible for 
a veteran to have separate and distinct manifestations from 
the same injury permitting two different disability ratings.  
Esteban, 6 Vet. App. at 261.  The critical element is that 
none of the symptomatology for one condition is duplicative 
of or overlapping with the symptomatology of the other 
condition.  Id. at 262.  

Consideration has been given to assigning separate ratings 
for arthritis of the acromioclavicular and impingement 
syndrome.  The provisions of 38 C.F.R. § 4.14 provide that an 
evaluation of the same manifestations under different 
diagnoses is not appropriate.  However, where separate and 
distinct manifestations have arisen from the same injury, 
separate disability ratings may be assigned unless it 
constitutes the same disability or the same manifestation.  
Esteban v. Brown, 6 Vet. App. 259 (1994).  It is concluded 
that such a result would violate the provisions of 
section 4.14, which prohibit pyramiding.  The critical 
element is that none of the symptomatology is duplicative or 
overlapping; the manifestations and the disabilities must be 
separate and distinct.  Id. at 262.  It is the Board's 
reading of these provisions that the manifestations of 
arthritis of the acromioclavicular, impingement syndrome and 
the veteran's postoperative residuals of a torn rotator cuff, 
left shoulder all contemplate limitations due to pain.  There 
is no "entirely different function" affected by the 
arthritis of the acromioclavicular and impingement syndrome 
versus the postoperative residuals of a torn rotator cuff, 
left shoulder that would warrant a separate evaluation.  See 
38 C.F.R. § 4.55 (2003); Esteban v. Brown, 6 Vet. App. 259 
(1994).  The pain and functional limitations caused by the 
postoperative residuals of a torn rotator cuff, left shoulder 
are contemplated in the rating for limitation of motion of 
the minor arm that has been assigned.  Thus a separate rating 
for arthritis and impingement pursuant to Diagnostic Code 
5010 for traumatic arthritis and 5201 for limitation of 
shoulder motion, would violate the principle against 
pyramiding as the veteran's evaluations for postoperative 
residuals of a torn rotator cuff, left shoulder, are based on 
impingement and limitation of shoulder motion.  In this case, 
38 C.F.R. § 4.40, et seq., does not provide a basis for the 
assignment of a separate or increased disability rating.  

In its July 2004 Order, the Court granted the July 2004 Joint 
Motion setting forth an argument that the Board, in its 
November 2003 decision denying separate ratings, clearly 
relied on the March 2003 examiner's opinion, but had not 
mentioned the earlier March 1995 VA examination.  The 
examiner in March 2003 opined that it was at least as likely 
as not the osteoarthritis of the left acromioclavicular joint 
preexisted to the May 10, 1995, injury.  However, the x-ray 
studies from the March 1995 VA examination were within normal 
limits, and the examination report thereby reflects no 
arthritic changes at that time.  The Joint Motion argued that 
"[n]either the March 2003 VA no[r] [sic] the Board addressed 
this aspect of the March 1995 VA examination - which predated 
Appellant's April 1995 injury" and that "[t]he Board should 
have accounted for this evidence, which was relevant to the 
Appellant's claim, and was favorable to his claim."  Joint 
Motion, at 4.  How this evidence is favorable to the claim is 
left unstated in the Joint Motion.  Nonetheless, the Board 
finds this evidence decidedly adverse to the veteran's claim.  
That there were no arthritic or degenerative changes 
affecting the left shoulder in the March 1995 VA examination 
is evidence weighing against the assignment of a separate 
evaluation for arthritis.  Though there is evidence in March 
2003 of arthritic changes in the left shoulder, for the 
reasons discussed above these findings do not support 
assignment of a separate evaluation.  

In light of the evidence and based on this analysis, it is 
the determination of the Board that the preponderance of the 
evidence is against the claim of entitlement to a separate 
evaluation for arthritis of the acromioclavicular joint and 
impingement syndrome.  

ORDER

An initial evaluation in excess of 10 percent for torn 
rotator cuff, left shoulder, between May 10, 1995 and 
September 8, 1996, is denied.

A separate evaluation for arthritis of the acromioclavicular 
joint and impingement syndrome is denied.


REMAND

In September 2004, the Board received from the appellant a 
statement that he was to have surgery in October 2004 and had 
received injections or morphine into his left shoulder at the 
Emergency Room of a VA Medical Center.  Obviously, given the 
date of this decision, these records are not associated with 
the claims file.  See Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA has an obligation to seek to obtain records in its 
possession, of which it has constructive notice).  Because 
they concern the severity of the left shoulder disability, 
they have relevance to the issue of entitlement to an initial 
evaluation in excess of 20 percent from November 1, 1996.  
The case is REMANDED for the following action:  

1.  Review the claims file and ensure 
that all notification and development 
action required by the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096, is completed.  
In particular, ensure that the 
notification requirements and development 
procedures contained in 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002) 
and 38 C.F.R. §§ 3.102, 3.159, 3.326(a) 
(2003) are fully met.  Convey (1) the 
information and evidence not of record 
that is necessary to substantiate the 
claim; (2) the information and evidence 
that the VA will seek to provide; (3) the 
information and evidence that the 
claimant is expected to provide; and (4) 
notice that the claimant is to provide 
any evidence in his or her possession 
that pertains to the claim.  Duplicate 
copies of evidence currently in the file 
need not be submitted.  

2.  Ask the appellant to specifically 
identify the VA Medical Center(s) at 
which he received injections of morphine 
for his left shoulder and where he 
underwent left shoulder surgery in 
October 2004.  Based on the appellant's 
response, obtain hospital and clinical 
records from the VA Medical Center(s) he 
identifies.  Associate all documents 
obtained with the claims file.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and adjudicate the claim de novo.  
If a benefit sought on appeal remains 
denied, the appellant should be furnished 
a supplemental statement of the case and 
given the opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further consideration, if otherwise in order.  

The appellant has the right to submit additional evidence and 
argument on the matter herein remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                        
____________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



